                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
                                      __________

                                      No. 19-mj-1261-DLC
                                          __________

                                       UNITED STATES

                                                v.

                                   GENOVEVA ANDRADE,
                                        Defendant
                                       __________

                  MOTION FOR ORDER DIRECTING GOVERNMENT
                     TO PRODUCE SPECIAL AGENT DE LAIR
                          AT PRELIMINARY HEARING

       Pursuant to Fed. R. Crim. Proc. 5.1, the defendant Geneveva Andrade moves the Court

for an order directing the government to produce FBI Special Agent Sarah De Lair to testify at

the preliminary hearing scheduled for today. In support of this motion, the defendant states:

1.     At the defendant’s initial appearance on September 6, 2019, the Court scheduled a

       preliminary hearing for today, September 16, 2019.

2.     On Friday, September 13, Assistant U.S. Attorney Tobin asked defendant’s counsel to

       continue the hearing to September 27, or some other agreeable date. Defendant’s counsel

       responded by stating that he had no objection to a continuance, so long as the government

       agreed not to indict the defendant in the meantime, thereby depriving her of a preliminary

       hearing. Mr. Tobin’s response was, “Thanks for getting back to me. See you Monday.”

3.     This morning, counsel emailed Messrs. Tobin and Hafer, asking for the identity of the

       witness the government would be calling and any Jencks material. Mr. Tobin’s response

       was, “I am handling the PC hearing today. I don’t plan to call a witness and there are no

       Jenks [sic] materials. See you at 2:00 p.m.”
4.    The 2002 Advisory Committee Notes make it perfectly clear that the preliminary hearing

      is more than simply an argument about the sufficiency of the complaint affidavit:

      First, the title of the rule has been changed. Although the underlying statute, 18
      U.S.C. § 3060, uses the phrase preliminary examination, the Committee believes
      that the phrase preliminary hearing is more accurate. What happens at this
      proceeding is more than just an examination; it includes an evidentiary hearing,
      argument, and a judicial ruling. Further, the phrase preliminary hearing
      predominates in actual usage.

5.    The Rule itself clearly contemplates that the government is required to present a witness.

      Rule 5.1(e) provides, in relevant part, “Hearing and Finding. At the preliminary

      hearing, the defendant may cross-examine adverse witnesses and may introduce evidence

      . . .”

6.    Clearly, the government is trying to deprive the defendant or her right to a preliminary

      hearing. The Court should not tolerate such maneuvering. It should order that the

      government call Special Agent De Lair, the affiant for the complaint application, at

      today’s preliminary hearing.


                                            Respectfully submitted
                                            The defendant Genoveva Andrade
                                            By her attorney

                                            /s/ Charles W. Rankin

                                            ________________________
                                            Charles W. Rankin
                                            BBO No 411780
                                            Rankin & Sultan
                                            151 Merrimac St.
                                            Boston, MA 02114
                                            (617-720-0011

September 16, 2019


                                               2
                                CERTIFICATE OF SERVICE

       I hereby certify that this document(s) filed through the Electronic Filing System
(CM/ECF) will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-participants on
September 16, 2019.

                                             /s/Charles W. Rankin
                                             Charles W. Rankin




                                                 3
